MEMORANDUM OPINION
                                        No. 04-11-00917-CR

                                     Priscilla ALTAMIRANO,
                                               Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR7078
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:      Sandee Bryan Marion, Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: July 11, 2012

AFFIRMED

           Appellant pled true to violating one of the conditions of her deferred adjudication

community supervision.       Her guilt was adjudicated, and she was sentenced to five years’

confinement.      Appellant’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); see

Brooks v. State, 995 S.W.2d 762, 763 (Tex. App.—San Antonio 1999, no pet.) (“A plea of true,

standing alone, is sufficient to support the trial court’s order of revocation.”). Counsel concludes
                                                                                                       04-11-00917-CR


the appeal has no merit. Counsel provided appellant with a copy of the brief and informed her of

her right to review the record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—

San Antonio 1996, no pet.). Appellant did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to

withdraw is granted. 1 Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.



                                                            Sandee Bryan Marion, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply
with the requirements of Texas Rules of Appellate Procedure 68.4.

                                                          -2-